DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 responsive to communications on 03/11/2020 are pending.
Claims 1-22 have been examined on their merits. 

Information Disclosure Statements
	The Information Disclosure Statement on 03/11/2020 has been received and considered.

Claim Interpretation

	Claims 1 and 22 recite a step of “interrogating” a population of sperm. This term is not defined in the Specification. As evidenced by BD Bioscience, in the art, the term “interrogate” typically refers to the step in a flow cytometry system where particles in a stream are transported to a laser where they are assessed (see Fluidics, p5 and Chapter 1 Overview, p1). However, it is noted that the claims are not limited to a flow cytometry method, but may include any method that relies on generating a stream containing a population of sperm and interrogating those cells with a source of electromagnetic radiation. Webester’s dictionary defines the term “interrogate”, or “interrogating” as a present participle, as “to give or send out a signal to (a device, such as a transponder) for triggering an appropriate response”. This definition encompasses the term “interrogate” or “interrogating” as used in in the art, in regards to flow cytometry, but can also include methods that do not rely on flow cytometry. Therefore, giving the term its broadest reasonable interpretation in view of the Specification and art, it has been interpreted to mean “”to give or send out a signal to (a device, such as a transponder) for triggering an appropriate response”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-13, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al., US 20070117086 A1, hereafter “Evans”).

In regards to claims 1, 11, 12, Evans teaches a method for sorting particles according to one or more characteristics of the particles comprising a flow cytometry units operable to sort desired populations of particles in a mixture of particles by interrogating a stream of fluid containing said particles using a beam of electromagnetic radiation (claim 1). Evans also teaches that these particles may be cells (claims 2), and sperm cells specifically (claim 3). Evans also teaches that the method is particularly useful in the application of separating live X-chromosome bearing and Y-chromosome bearing sperm (paragraph [0002]).
Furthermore, Evans teaches that the flow cytometer acts to separate the particle or cells by causing them to be directed to one or more collection containers (paragraph [0084]). Evans teaches that as an example, droplets entraining X-chromosome bearing spermatozoa can be charged positively and thus deflected in one direction, while droplets entraining Y-chromosome bearing spermatozoa can be charged negatively, and thus deflected the other way (paragraph [0084]). Evans continues that, as a result, the wasted stream (the droplets that do not entrain a particle or cell or entrain undesired or unsortable cells) can be left uncharged and collected in an undeflected stream into a suction tube or the like (paragraph [0084]). Therefore, Evans teaches that as a result of the sorting by sex chromosome, undesired sperm cells are separated or removed, and a subpopulation sperm enriched for a desired sex chromosome collected.
While the specific combination of features claimed is disclosed within the broad genera of types particles or cells as taught by Evans (claims 1 and 2), such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
However, that being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with the reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected different types of particles or cells from within the disclosure of Evans to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
In regards to claim 2, Evans teaches that In the case of sorting live mammalian sperm for the presence of X or Y chromosomes, there can be 3 streams of droplets: a stream containing primarily X chromosome bearing sperm, which may by example be collected in one container on one side of a collector, a stream containing primarily Y chromosome bearing sperm, which may by example be collected in another container on the other side of a collector, and a stream containing sperm which may be dead and which may be collected a third container (paragraph [0139]).
In regards to claim 4-6, Evans teaches that a detection system may act to permit a first and second deflection plates to deflect drops based on whether or not they contain the appropriate cells (including sperm) (paragraph [0081]). Evans continues that a drop may be based upon whether a desired cell does or does not exist within that drop (paragraph [0081]). As examples, Evans teaches that in some embodiments, X-bearing sperm droplets were charged positively and deflected in one direction, Y-bearing sperm droplets are charged negatively and deflected the other way, and a wasted stream which may be unsortable cells may be uncharged and may be collected in a collector or an undeflected stream into a suction tube or the like (paragraph [0081]).
Evans also teaches that in a flow cytometer, there may be a very short time duration between the exact moment that a particle is illuminated and the exact moment that a physical manipulation or an electrical condition, may be triggered to elicit separation of a specific particle from a stream containing various particles (Paragraph [0016]). Evans continues that a specific duration may be called a drop delay period, and the duration may be perhaps as brief as about 100 microseconds or perhaps as long as about 10 milliseconds, and may even be about 1 millisecond (Paragraph [0016]). Therefore, since Evans teaches the formation of drops over time, Evans teaches a drop frequency.
	Furthermore, as Evans teaches that X-bearing sperm droplets were charged positively and deflected in one direction, Y-bearing sperm droplets are charged negatively and deflected the other way, and a wasted stream which may be unsortable cells may be uncharged and may be collected in a collector or an undeflected stream into a suction tube or the like (paragraph [0081]), Evans teaches both that all droplets expected to contain identified sperm, regardless of whether additional sperm is present in the droplet, and only deflecting droplets expected to contain identified sperm, and no other sperm, within the droplet.
In regards to claims 7-8, 13 and 17, Evans teaches that a high purity sorted population of X chromosome bearing sperm and said Y chromosome bearing sperm may include a percentage of purity (paragraph [0152]). Evans gives examples of greater than 85% to 98% purity (paragraphs [0153-0157]), but notes that any percentage of purity may exist (paragraph [0152]), and that other percentages of purity are certainly possible and all should be understood as represented within the scope of this invention (paragraph 00157]). Therefore, Evans teaches the possibility of purities that overlaps with the purities in claims 7-8, and the collected subpopulation of sperm comprising the percentages of population of sperm as in claims 13 and 17.
In regards to overlapping percentages, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)”.
Furthermore, even if the ranges of Evans did not overlap with the ranges of purity of claims 7-8, a person of ordinary skill in the art could modify them as a matter of routine optimization.
In regards to routine optimization, MPEP 2144.05(II)(AA) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")”
In the instant case a person of ordinary skill in the arts could arrive at the ranges in claims 7-8 as a matter of routine optimization because while Evans gives specific examples of high purities (over 85%), Evans also teaches that any percentage of purity is possible. Therefore, because Evans teaches that the method could be used to collect sorted sperm with purities other than those above 85%, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 9, Evans teaches that a flow cytometer may act to sort cells (sperm cells) by causing them to land in one or more collectors, by sensing some property of the cells or other items, a flow cytometer can discriminate between cells based on a particular characteristic and place them in the appropriate collector (paragraph [0081]).
In regards to claim 10, Evans teaches that the present invention provides utilizing collected sorted sperm for insemination (paragraph [0128]). Evans also teaches that as an example, various sperm samples were used at concentrations of 200,000 sperm/ml or 1 million sperm/ml to inseminate matured bovine oocytes (paragraph, [0206]). Therefore, Evans teaches an insemination dosage comprising sperm enriched from the method of claim 1.
In regards to claim 16, as above, Evans teaches that In the case of sorting live mammalian sperm for the presence of X or Y chromosomes, there can be 3 streams of droplets: a stream containing primarily X chromosome bearing sperm, which may by example be collected in one container on one side of a collector, a stream containing primarily Y chromosome bearing sperm, which may by example be collected in another container on the other side of a collector, and a stream containing sperm which may be dead and which may be collected a third container (paragraph [0139]).
Additionally, Evans teaches that in the case of particle sorting, information may be detected from each particle, computational analysis of the information may be determined, and comparison of the computation to a gating value or perhaps even a selection criteria may be accurately performed within a time period shorter than a duration of the drop delay (Paragraph [0016]).
Therefore, Evans teaches that gates can be established for undesired sex chromosomes.
In regards to claim 20, as above, Evans teaches a stream containing sperm which may be dead and which may be collected a third container (paragraph [0139]).
Therefore, the teachings of Evans render obvious the invention as claimed.


Claims 3, 18-19, and 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Fan et al. (Proceedings of the 12th IEEEE international Conference on Nano/Micro Engineered and Molecular Systems, 2017, hereafter “Fan”).

In regards to claim 3 and 19, Evans teaches that it may be possible in most mammals to simultaneously sort sperm into two populations, X-chromosome bearing, and Y-chromosome bearing, at rates of 2500 per second or higher (paragraph [0019]), which is less than the range of about 20,000 to 80,000 collected sperm per second, as in claim 3.
Evans also teaches that the recovered sperm has purities of 95% and motility of 50% (paragraph [0216]). Therefore, Evans teaches a population of sperm that lies within the range of 40 to 80% of the collected sperm.
As above, while a rates of 2500 per second or higher (paragraph [0019]) is less than the range of about 20,000 to 80,000 collected sperm per second, as in claim 3, Fan teaches that high-end commercial flow cytometers can process 20,000 to 70,000 cells/sec (p426, Introduction) which overlaps with the range of about 20,000 to 80,000 collected sperm per second, as in claim 3.
A person of ordinary skill in the arts would be motivated to modify the method of Evans and collect a greater number of sperm because it would save time and expenses and because it would provide more cells for subsequent uses. Furthermore, because Fan teaches that high-end commercial flow cytometers can process 20,000 to 70,000 cells/sec are known in the art, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 18, Evans teaches that the present invention may include detecting sperm cells at an event rate of between about 10,000 to about 60,000 sperm cells per second, but also teaches that the event rate may be greater than 10,000 or even lower than 60,000 cells per second (paragraph [0184]). 
As above, Evans also teaches that in a flow cytometer, there may be a very short time duration between the exact moment that a particle is illuminated and the exact moment that a physical manipulation or an electrical condition, may be triggered to elicit separation of a specific particle from a stream containing various particles (Paragraph [0016]). Evans continues that a specific duration may be called a drop delay period, and the duration may be perhaps as brief as about 100 microseconds or perhaps as long as about 10 milliseconds, and may even be about 1 millisecond (Paragraph [0016]). Additionally, as above, Evans teaches that in the case of particle sorting, information may be detected from each particle, computational analysis of the information may be determined, and comparison of the computation to a gating value or perhaps even a selection criteria may be accurately performed within a time period shorter than a duration of the drop delay (Paragraph [0016]).
Converted to drops per seconds, Evans teaches a drop rate of about 10,000 to 10 drops per second. Therefore, Evans teaches an even rate that can be between 85% and 150% of the drop drive rate.
In regards to overlapping ranges, as above, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, even if Evans did not, a person of ordinary skill in the arts could arrive at an even rate that can be between 85% and 150% of the drop drive rate as a matter of routine optimization.
In regards to routine optimization, as above, in regards to routine optimization, MPEP 2144.05(II)(AA) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")”
In the instant case, as above, Evans teaches that both the drop rate and event rate can vary (paragraphs [0016 and [0184]). Furthermore, as above, Fan teaches that it is known in the art that Fan teaches that high-end commercial flow cytometers can process 20,000 to 70,000 cells/sec (p426, Introduction). Fan also teaches that it is known in the art that a throughput of 200,000 drops/sec is achievable (p427, column 1, top paragraph). Therefore, Fan teaches that drop and event rates can vary in a high-throughput setting as well.
Therefore, since both Evans and Fan teach that the ratios of drop and event rates can vary, and since Evans and Fan are in the same technical field of sorting cells with flow cytometry, a person of ordinary skill in the arts could arrive at an even rate that can be between 85% and 150% of the drop drive rate as a matter of routine optimization with predictable results and a reasonable expectation of success.
In regards to claim 22, as above, Evans teaches a method for sorting particles according to one or more characteristics of the particles comprising a flow cytometry units operable to sort desired populations of particles in a mixture of particles by interrogating a stream of fluid containing said particles using a beam of electromagnetic radiation (claim 1). Evans also teaches that these particles may be cells (claims 2), and sperm cells specifically (claim 3). Evans also teaches that the method is particularly useful in the application of separating live X-chromosome bearing and Y-chromosome bearing sperm (paragraph [0002]).
Furthermore, Evans teaches that the flow cytometer acts to separate the particle or cells by causing them to be directed to one or more collection containers (paragraph [0084]). Evans teaches that as an example, droplets entraining X-chromosome bearing spermatozoa can be charged positively and thus deflected in one direction, while droplets entraining Y-chromosome bearing spermatozoa can be charged negatively, and thus deflected the other way (paragraph [0084]). Evans continues that, as a result, the wasted stream (the droplets that do not entrain a particle or cell or entrain undesired or unsortable cells) can be left uncharged and collected in an undeflected stream into a suction tube or the like (paragraph [0084]). Therefore, Evans teaches that as a result of the sorting by sex chromosome, undesired sperm cells are separated or removed, and a subpopulation sperm enriched for a desired sex chromosome collected.
While the specific combination of features claimed is disclosed within the broad genera of types particles or cells as taught by Evans (claims 1 and 2), such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
However, that being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. Consistent with the reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected different types of particles or cells from within the disclosure of Evans to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
Also, as above, Evans teaches that the present invention may include detecting sperm cells at an event rate of between about 10,000 to about 60,000 sperm cells per second, but also teaches that the event rate may be greater than 10,000 or even lower than 60,000 cells per second (paragraph [0184]). 
Evans also teaches that in a flow cytometer, there may be a very short time duration between the exact moment that a particle is illuminated and the exact moment that a physical manipulation or an electrical condition, may be triggered to elicit separation of a specific particle from a stream containing various particles (Paragraph [0016]). Evans continues that a specific duration may be called a drop delay period, and the duration may be perhaps as brief as about 100 microseconds or perhaps as long as about 10 milliseconds, and may even be about 1 millisecond (Paragraph [0016]). Additionally, Evans teaches that in the case of particle sorting, information may be detected from each particle, computational analysis of the information may be determined, and comparison of the computation to a gating value or perhaps even a selection criteria may be accurately performed within a time period shorter than a duration of the drop delay (Paragraph [0016]).
Converted to drops per seconds, Evans teaches a drop rate of about 10,000 to 10 drops per second. Therefore, Evans teaches an even rate that can be between 85% and 150% of the drop drive rate.
In regards to overlapping ranges, as above, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, even if Evans did not, a person of ordinary skill in the arts could arrive at an even rate that can be between 85% and 150% of the drop drive rate as a matter of routine optimization.
In regards to routine optimization, as above, in regards to routine optimization, MPEP 2144.05(II)(AA) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")”
In the instant case, as above, Evans teaches that both the drop rate and event rate can vary (paragraphs [0016 and [0184]). Furthermore, also as above, Fan teaches that it is known in the art that Fan teaches that high-end commercial flow cytometers can process 20,000 to 70,000 cells/sec (p426, Introduction). Fan also teaches that it is known in the art that a throughput of 200,000 drops/sec is achievable (p427, column 1, top paragraph). Therefore, Fan teaches that drop and event rates can vary in a high-throughput setting as well.
Therefore, since both Evans and Fan teach that the ratios of drop and event rates can vary, and since Evans and Fan are in the same technical field of sorting cells with flow cytometry, a person of ordinary skill in the arts could arrive at an even rate that can be between 85% and 150% of the drop drive rate as a matter of routine optimization with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Evans and Fan render obvious the invention as claimed.

	Claim 14 are is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Suh et al. (Theriogenology, 2005, hereafter “Suh”).

In regards to claim 14, Evans teaches that a stream containing sperm which may be dead and which may be collected a third container (paragraph [0139]). It is noted that while the dead cells are contained within a stream, as they are separate from the streams containing non-dead cells, Evans appears to teach a step of removing dead, dying or damaged sperm from the population before the stream containing desired cell types.
	However, in the event that Evans does not, Suh teaches that to assess live and dead sperm, prior to flow cytometry, cells were stained and filtered for live and dead cells, and that the proportions of live and dead sperm cells were assessed (p1039, top paragraph).
	A person of ordinary skill in the arts would be motivated to modify the method of Evans and specifically remove dead, dying, or damaged sperm from the population prior to the step of generating a stream because this would eliminate unwanted cells from the population and ensure a more pure and viable population of sperm cells, which would save time and expenses. Furthermore, because Evans teaches a method of eliminating dead sperm cells prior to flow cytometry, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Evans and Suh render obvious the invention as claimed.

Claim 15 are is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Donoghue et al. (Poultry Science, 1997, hereafter “Donoghue”).

In regards to claim 15, Evans does not explicitly teach that the sperm was treated with an anti-oxidant prior to the step of generating a stream.
However, Donoghue teaches that for mammalian sperm excess oxygen during in vitro storage results in lipid peroxidation, causing membrane damage and reduced sperm motility and subsequent fertility (Abstract, p1440). Donoghue also teaches that for turkey sperm, at least, supplementation with the antioxidants vitamin E, Tempo, and BHT maintained populations of viable sperm, and had improved hypo-osmotic membrane integrity compared to controls (Abstract, p1440). Finally, Donoghue concludes that the addition of the antioxidants vitamin E, BHT, and Tempo to extended turkey semen improves sperm survival, membrane integrity, and reduces the loss of motility after 48 h storage (Abstract, p1440).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Evans and treat sperm with an anti-oxidant because it would promote survival, membrane integrity, and reduces the loss of motility after storage. Furthermore, because Donoghue teaches that treatment of sperm with anti-oxidants can have this effect, it could be done with predictable results and a reasonable expectation is success.
Therefore, the combined teachings of Evans and Donoghue render obvious the invention as claimed.

Claim 21 are is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Kasimanickam et al. (Animal Reproduction Science, 2007, hereafter “Kasimanickam”).

In regards to claim 21, Evans does not explicitly teach a step of concentrating a population of sperm to a concentration of 200 x 106 to 400 x 106 per mL (which is 200 to 400 million/mL) prior to the step of generating a stream.
	However, Kasimanickam teaches that for preserved sperm, concentrations of 200 million/mL exhibited less fragmentation (p66, Figure 4), greater mitochondrial membrane potentiatal (p67, Figure 5), and greater plasma membrane integrity (p67, Figure 5) over time as compared to sperm stored at a concentration of 50 million/mL.
	A concentration of 200 million/mL is the same as 200 x 106 per mL. In regards to overlapping ranges, as above, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	A person of ordinary skill in the arts would be motivated to modify the method of Evans and concentrate sperm to a concentration of 200 x 106 to 400 x 106 per mL (which is 200 to 400 million/mL) prior to the step of generating a stream because, as taught by Kasimanickam, this would be promote plasma and mitochondrial membrane integrity and reduce fragmentation, compared to concentrations that are lower. Furthermore, because Kasimanickam demonstrates that a specific concentration of 200 million/mL can promote be promote plasma and mitochondrial membrane integrity and reduce fragmentation, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Evans and Kasimanickam render obvious the invention as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are non-provisionally rejected on the grounds of nonstautory double patenting as being unpatentable over claims 1, 7-9, 11-13, 17-18, and 20 of US patent US 10400213 B2 in view of Evans.

Although the conflicting claims of patent US 10400213 B2 are not identical to the currently prosecuted claims 1-22, they are not patently distinct from each other because said claims of both inventions are drawn to methods for sorting sperm based on sex chromosomes in a stream, gating the sperm, collecting the sperm, and adjusting rates of sperm collection. 
In regards to the claims 1-22, the method claims of the patent do not explicitly teach that the method can interrogate the sperm with electromagnetic radiation, detect signals produced in response to the interrogation, or enrich the sperm for a desired sex population. 
However, as above, Evans teaches a method for sorting particles according to one or more characteristics of the particles comprising a flow cytometry units operable to sort desired populations of particles in a mixture of particles by interrogating a stream of fluid containing said particles using a beam of electromagnetic radiation (claim 1). Evans also teaches that these particles may be cells (claims 2), and sperm cells specifically (claim 3). Evans also teaches that the method is particularly useful in the application of separating live X-chromosome bearing and Y-chromosome bearing sperm (paragraph [0002]).
Additionally, as above, Evans teaches that the flow cytometer acts to separate the particle or cells by causing them to be directed to one or more collection containers (paragraph [0084]). Evans teaches that as an example, droplets entraining X-chromosome bearing spermatozoa can be charged positively and thus deflected in one direction, while droplets entraining Y-chromosome bearing spermatozoa can be charged negatively, and thus deflected the other way (paragraph [0084]). Evans continues that, as a result, the wasted stream (the droplets that do not entrain a particle or cell or entrain undesired or unsortable cells) can be left uncharged and collected in an undeflected stream into a suction tube or the like (paragraph [0084]). Therefore, Evans teaches that as a result of the sorting by sex chromosome, undesired sperm cells are separated or removed, and a subpopulation sperm enriched for a desired sex chromosome collected.
Furthermore, Evans teaches that the invention is particularly useful in the application of separating live X-chromosome bearing and Y-chromosome bearing sperm of all mammals at higher speeds, better purities and with equal or better sperm health outcomes, meaning less damage to sperm (paragraph 0002]). Evans also teaches that the method can provide viable cells (paragraph [0110]).
Therefore, since the sperm preparation is the same, since both inventions are drawn to assessing sperm characteristics, since both methods can utilize flow cytometry, and since, as taught by Evans above, the invention is particularly useful in the application of separating live X-chromosome bearing and Y-chromosome bearing sperm and can provide viable cells, barring evidence to the contrary, it is deemed that the method of US 10400213 B2 can also generate a stream, identify sperm in the population of sperm that do not have desired sex chromosomes, remove the identified sperm from the population of sperm to form a subpopulation for the desired sex chromosomes, and collect the subpopulation as well.
According to MPEP 2112.01,
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Furthermore, “Products of identical chemical composition cannot have mutually exclusive properties” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” Id.

Claims 1-22 are provisionally rejected on the grounds of nonstautory double patenting as being unpatentable over claims 1 and 4 of co-pending application 16/379,456 in view of Evans. 

	Although the conflicting claims of co-pending application 16/379,456 are not identical to the currently prosecuted claims 1-22, they are not patently distinct from each other because said claims of both inventions are drawn to methods for exposing sperm to electromagnetic radiation and assessing sperm for undesirable characteristics.
	In regards to the claims 1-22, the method claims of the co-pending application do not explicitly teach a step of generating a stream, identifying sperm in the population of sperm that do not have desired sex chromosomes, removing the identified sperm from the population of sperm to form a subpopulation for the desired sex chromosomes, and collecting the subpopulation. 
However, as above, Evans teaches a method for sorting particles according to one or more characteristics of the particles comprising a flow cytometry units operable to sort desired populations of particles in a mixture of particles by interrogating a stream of fluid containing said particles using a beam of electromagnetic radiation (claim 1). Evans also teaches that these particles may be cells (claims 2), and sperm cells specifically (claim 3). Evans also teaches that the method is particularly useful in the application of separating live X-chromosome bearing and Y-chromosome bearing sperm (paragraph [0002]).
Additionally, as above, Evans teaches that the flow cytometer acts to separate the particle or cells by causing them to be directed to one or more collection containers (paragraph [0084]). Evans teaches that as an example, droplets entraining X-chromosome bearing spermatozoa can be charged positively and thus deflected in one direction, while droplets entraining Y-chromosome bearing spermatozoa can be charged negatively, and thus deflected the other way (paragraph [0084]). Evans continues that, as a result, the wasted stream (the droplets that do not entrain a particle or cell or entrain undesired or unsortable cells) can be left uncharged and collected in an undeflected stream into a suction tube or the like (paragraph [0084]). Therefore, Evans teaches that as a result of the sorting by sex chromosome, undesired sperm cells are separated or removed, and a subpopulation sperm enriched for a desired sex chromosome collected.
Furthermore, Evans teaches that the invention is particularly useful in the application of separating live X-chromosome bearing and Y-chromosome bearing sperm of all mammals at higher speeds, better purities and with equal or better sperm health outcomes, meaning less damage to sperm (paragraph 0002]). Evans also teaches that a particularly challenging problem is the sorting of X-chromosome bearing and Y-chromosome bearing sperm of mammals at high processing rates and high sorting purities, and that a stain, such as Hoechst 33342, may form complexes with double stranded DNA, and that relative difference of intensities emitted from a stained sperm can be used for the purpose of separation or sorting of X-chromosome bearing and Y-chromosome bearing sperm (paragraph 0018]).
Therefore, since the sperm preparation is the same, since both inventions are drawn to assessing sperm characteristics, since both methods can utilize flow cytometry, and since, as taught by Evans above, X-chromosome bearing and Y-chromosome bearing sperm can be separated utilizing a fluorescent stain such as Hoechst 33342, barring evidence to the contrary, it is deemed that the method of co-pending application 16/379,456 can also generate a stream, identify sperm in the population of sperm that do not have desired sex chromosomes, remove the identified sperm from the population of sperm to form a subpopulation for the desired sex chromosomes, and collect the subpopulation as well.
	According to MPEP 2112.01,
	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Furthermore, “Products of identical chemical composition cannot have mutually exclusive properties” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” Id.


Claims 1-22 are provisionally rejected on the grounds of nonstautory double patenting as being unpatentable over claims 1 and 7 of co-pending application 16/830,494 in view of Evans.

	Although the conflicting claims of co-pending application 16/830,494 are not identical to the currently prosecuted claims 1-22, they are not patently distinct from each other because said claims of both inventions are drawn to methods for isolating sperm based on sex chromosomes and undesirable characteristics.
	In regards to the claims 1-22, the method claims of the co-pending application do not explicitly teach steps of identifying sperm in the population of sperm that do not have the desired sex chromosomes based on the detected signals, removing the identified sperm from the population of sperm to form a subpopulation of sperm enriched for the desired sex chromosomes, and collecting the subpopulation of sperm.
	However, as above, Evans teaches a method for sorting particles according to one or more characteristics of the particles comprising a flow cytometry units operable to sort desired populations of particles in a mixture of particles by interrogating a stream of fluid containing said particles using a beam of electromagnetic radiation (claim 1). Evans also teaches that these particles may be cells (claims 2), and sperm cells specifically (claim 3). Evans also teaches that the method is particularly useful in the application of separating live X-chromosome bearing and Y-chromosome bearing sperm (paragraph [0002]).
Additionally, as above, Evans teaches that the flow cytometer acts to separate the particle or cells by causing them to be directed to one or more collection containers (paragraph [0084]). Evans teaches that as an example, droplets entraining X-chromosome bearing spermatozoa can be charged positively and thus deflected in one direction, while droplets entraining Y-chromosome bearing spermatozoa can be charged negatively, and thus deflected the other way (paragraph [0084]). Evans continues that, as a result, the wasted stream (the droplets that do not entrain a particle or cell or entrain undesired or unsortable cells) can be left uncharged and collected in an undeflected stream into a suction tube or the like (paragraph [0084]). Therefore, Evans teaches that as a result of the sorting by sex chromosome, undesired sperm cells are separated or removed, and a subpopulation sperm enriched for a desired sex chromosome collected.
Furthermore, Evans teaches that the method can be used to classify particles (and therefore sperm) according to one or more characteristics (Claim 45).
Therefore, since the sperm preparation is the same, since both inventions are drawn to assessing sperm characteristics, since both methods can utilize flow cytometry, and since, as taught by Evans above, the method is can be used to classify particles (and therefore sperm) according to one or more characteristics barring evidence to the contrary, it is deemed that the method of co-pending application 16/830,494 can also generate a stream, identify sperm in the population of sperm that do not have desired sex chromosomes, remove the identified sperm from the population of sperm to form a subpopulation for the desired sex chromosomes, and collect the subpopulation as well.
	According to MPEP 2112.01,
	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Furthermore, “Products of identical chemical composition cannot have mutually exclusive properties” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” Id.

Claims 1-22 are provisionally rejected on the grounds of nonstautory double patenting as being unpatentable over claims 1 and 17 of US co-pending application 16/823,001 in view of Evans.

	Although the conflicting claims of co-pending application 16/823,001 are not identical to the currently prosecuted claims 1-22, they are not patently distinct from each other because said claims of both inventions are drawn to methods for enriching sperm for desired sex chromosomes by generating a stream of sperm, exposing sperm to electromagnetic radiation and assessing sperm for characteristics.
	In regards to the claims 1-22, the method claims of the co-pending application do not explicitly teach the step of generating a stream containing a population of sperm, or the use of electromagnetic radiation, specifically.
However, as above, Evans teaches a method for sorting particles according to one or more characteristics of the particles comprising a flow cytometry units operable to sort desired populations of particles in a mixture of particles by interrogating a stream of fluid containing said particles using a beam of electromagnetic radiation (claim 1). Evans also teaches that these particles may be cells (claims 2), and sperm cells specifically (claim 3). Evans also teaches that the method is particularly useful in the application of separating live X-chromosome bearing and Y-chromosome bearing sperm (paragraph [0002]).
Additionally, as above, Evans teaches that the flow cytometer acts to separate the particle or cells by causing them to be directed to one or more collection containers (paragraph [0084]). Evans teaches that as an example, droplets entraining X-chromosome bearing spermatozoa can be charged positively and thus deflected in one direction, while droplets entraining Y-chromosome bearing spermatozoa can be charged negatively, and thus deflected the other way (paragraph [0084]). Evans continues that, as a result, the wasted stream (the droplets that do not entrain a particle or cell or entrain undesired or unsortable cells) can be left uncharged and collected in an undeflected stream into a suction tube or the like (paragraph [0084]). Therefore, Evans teaches that as a result of the sorting by sex chromosome, undesired sperm cells are separated or removed, and a subpopulation sperm enriched for a desired sex chromosome collected.
Therefore, since the sperm preparation is the same, since both inventions are drawn to assessing sperm characteristics, since both methods can utilize flow cytometry, and since, the teachings of Evans overlap with both inventions, it is deemed that the method of co-pending application 16/823,001 can also generate a stream, identify sperm in the population of sperm that do not have desired sex chromosomes, remove the identified sperm from the population of sperm to form a subpopulation for the desired sex chromosomes, and collect the subpopulation as well.
	According to MPEP 2112.01,
	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Furthermore, “Products of identical chemical composition cannot have mutually exclusive properties” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” Id.

Claims 1-22 are provisionally rejected on the grounds of nonstautory double patenting as being unpatentable over claims 1, 2, 4, 9, 11-12 and 30 of co-pending application 16/859,783 in view of Evans.

	Although the conflicting claims of co-pending application 16/859,783 are not identical to the currently prosecuted claims 1-22, they are not patently distinct from each other because said claims of both inventions are drawn to methods for screening sperm based on sex chromosomes and undesirable characteristics, utilizing electromagnetic radiation, and assessing sperm for characteristics.
	In regards to the claims 1-22, the method claims of the co-pending application do not explicitly teach a step of generating a stream, identifying sperm in the population of sperm that do not have desired sex chromosomes, removing the identified sperm from the population of sperm to form a subpopulation for the desired sex chromosomes, and collecting the subpopulation. 
However, as above, Evans teaches a method for sorting particles according to one or more characteristics of the particles comprising a flow cytometry units operable to sort desired populations of particles in a mixture of particles by interrogating a stream of fluid containing said particles using a beam of electromagnetic radiation (claim 1). Evans also teaches that these particles may be cells (claims 2), and sperm cells specifically (claim 3). Evans also teaches that the method is particularly useful in the application of separating live X-chromosome bearing and Y-chromosome bearing sperm (paragraph [0002]).
Additionally, as above, Evans teaches that the flow cytometer acts to separate the particle or cells by causing them to be directed to one or more collection containers (paragraph [0084]). Evans teaches that as an example, droplets entraining X-chromosome bearing spermatozoa can be charged positively and thus deflected in one direction, while droplets entraining Y-chromosome bearing spermatozoa can be charged negatively, and thus deflected the other way (paragraph [0084]). Evans continues that, as a result, the wasted stream (the droplets that do not entrain a particle or cell or entrain undesired or unsortable cells) can be left uncharged and collected in an undeflected stream into a suction tube or the like (paragraph [0084]). Therefore, Evans teaches that as a result of the sorting by sex chromosome, undesired sperm cells are separated or removed, and a subpopulation sperm enriched for a desired sex chromosome collected.
Furthermore, Evans teaches that the invention is particularly useful in the application of separating live X-chromosome bearing and Y-chromosome bearing sperm of all mammals at higher speeds, better purities and with equal or better sperm health outcomes, meaning less damage to sperm (paragraph 0002]). Evans also teaches that a particularly challenging problem is the sorting of X-chromosome bearing and Y-chromosome bearing sperm of mammals at high processing rates and high sorting purities, and that a stain, such as Hoechst 33342 (which is a fluorescent stain), may form complexes with double stranded DNA, and that relative difference of intensities emitted from a stained sperm can be used for the purpose of separation or sorting of X-chromosome bearing and Y-chromosome bearing sperm (paragraph 0018]).
Therefore, since the sperm preparation is the same, since both inventions are drawn to assessing sperm characteristics, since both methods can utilize flow cytometry, and since, as taught by Evans above, X-chromosome bearing and Y-chromosome bearing sperm can be separated utilizing a fluorescent stain such as Hoechst 33342, barring evidence to the contrary, it is deemed that the method of co-pending application 16/859,783 can also generate a stream, identify sperm in the population of sperm that do not have desired sex chromosomes, remove the identified sperm from the population of sperm to form a subpopulation for the desired sex chromosomes, and collect the subpopulation as well.
	According to MPEP 2112.01,
	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Furthermore, “Products of identical chemical composition cannot have mutually exclusive properties” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” Id.

Claims 1-22 are provisionally rejected on the grounds of nonstautory double patenting as being unpatentable over claims 1-3 of co-pending application 17/668,910 in view of Evans.

	Although the conflicting claims of co-pending application 17/668,910 are not identical to the currently prosecuted claims 1-22, they are not patently distinct from each other because said claims of both inventions are drawn to methods for screening sperm based on sex chromosomes and undesirable characteristics, utilizing electromagnetic radiation, and assessing sperm for characteristics.
	In regards to the claims 1-22, the method claims of the co-pending application do not explicitly teach a step of generating a stream, identifying sperm in the population of sperm that do not have desired sex chromosomes, removing the identified sperm from the population of sperm to form a subpopulation for the desired sex chromosomes, and collecting the subpopulation. 
However, as above, Evans teaches a method for sorting particles according to one or more characteristics of the particles comprising a flow cytometry units operable to sort desired populations of particles in a mixture of particles by interrogating a stream of fluid containing said particles using a beam of electromagnetic radiation (claim 1). Evans also teaches that these particles may be cells (claims 2), and sperm cells specifically (claim 3). Evans also teaches that the method is particularly useful in the application of separating live X-chromosome bearing and Y-chromosome bearing sperm (paragraph [0002]).
Additionally, as above, Evans teaches that the flow cytometer acts to separate the particle or cells by causing them to be directed to one or more collection containers (paragraph [0084]). Evans teaches that as an example, droplets entraining X-chromosome bearing spermatozoa can be charged positively and thus deflected in one direction, while droplets entraining Y-chromosome bearing spermatozoa can be charged negatively, and thus deflected the other way (paragraph [0084]). Evans continues that, as a result, the wasted stream (the droplets that do not entrain a particle or cell or entrain undesired or unsortable cells) can be left uncharged and collected in an undeflected stream into a suction tube or the like (paragraph [0084]). Therefore, Evans teaches that as a result of the sorting by sex chromosome, undesired sperm cells are separated or removed, and a subpopulation sperm enriched for a desired sex chromosome collected.
Furthermore, Evans teaches that the invention is particularly useful in the application of separating live X-chromosome bearing and Y-chromosome bearing sperm of all mammals at higher speeds, better purities and with equal or better sperm health outcomes, meaning less damage to sperm (paragraph 0002]). Evans also teaches that a particularly challenging problem is the sorting of X-chromosome bearing and Y-chromosome bearing sperm of mammals at high processing rates and high sorting purities, and that a stain, such as Hoechst 33342 (which is a DNA selective fluorescent stain), may form complexes with double stranded DNA, and that relative difference of intensities emitted from a stained sperm can be used for the purpose of separation or sorting of X-chromosome bearing and Y-chromosome bearing sperm (paragraph 0018]).
Therefore, since the sperm preparation is the same, since both inventions are drawn to assessing sperm characteristics, since both methods can utilize flow cytometry, and since, as taught by Evans above, X-chromosome bearing and Y-chromosome bearing sperm can be separated utilizing a DNA selective fluorescent stain such as Hoechst 33342, barring evidence to the contrary, it is deemed that the method of co-pending application 17/668,910 can also generate a stream, identify sperm in the population of sperm that do not have desired sex chromosomes, remove the identified sperm from the population of sperm to form a subpopulation for the desired sex chromosomes, and collect the subpopulation as well.
	According to MPEP 2112.01,
	“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Furthermore, “Products of identical chemical composition cannot have mutually exclusive properties” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” Id.

Conclusion

	No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH PAUL MIANO/Examiner, Art Unit 1632   

                                                                                                                                                                                                     /RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635